DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed over the prior art.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, it is determined that the prior art neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.
The prior art does not teach or render obvious “- - one control unit includes a plurality of thin-film transistors, and the plurality of thin-film transistors in a same control unit are sequentially arranged along a ring-shaped path and separated from each other by a spacing between adjacent thin-film transistors of the plurality of thin-film transistors - - the plurality of light-emitting units and the plurality of control units are in a one-to-one correspondence - -  a plurality of first electrodes in a same light-emitting unit are sequentially arranged along an arrangement direction of the plurality of thin-film transistors in a control unit corresponding to the same light-emitting unit; and 
the plurality of first electrodes are electrically connected to the plurality of thin-film transistors with combination of other claim limitations in claim 1.
Furthermore, the prior art does not teach or render obvious “- - one control unit includes a plurality of thin-film transistors, and the plurality of thin-film transistors in a same control unit [[is]]are sequentially arranged along a ring-shaped path and separated from each other by a spacing between adjacent thin-film transistors of the plurality of thin-film transistors - - the plurality of light-emitting units and the plurality of control units are in a one-to-one correspondence - - a plurality of first electrodes in a same light-emitting unit are sequentially arranged along an arrangement direction of the plurality of thin-film transistors in a control unit corresponding to the same light-emitting unit; and 
the plurality of first electrodes are electrically connected to the plurality of thin-film transistors in a one-to-one correspondence” with combination of other claim limitations in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899